 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnterprise Products Company and Teamsters Freight&Tank Line Employees Local Union No.988 a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case23-CA-3990May 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn December 12, 1972, Administrative Law JudgeAlba B. Martin issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions'of the Administrative Law Judge and toadopt his recommended Order.unit consisted of only those including drivers stationed atRespondent's only terminal near Houston, Texas, or wheth-er such unit must also include drivers in other parts of Texasand Louisiana; and whether the Union represented a major-ity in the smaller group in December 1970. The GeneralCounsel and the Union now seek a bargaining order basedupon cards signed before the Union lost an election onFebruary 26, 1971.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe helpful briefs filed by the General Counsel, the Respon-dent Company, and the Union, I make the following:FINDINGS OF FACT1. JURISDICTIONEnterprise ProductsCompany,2Respondent herein, is aTexas corporation having itsprincipaloffice in Houston,Texas,and a fractionationplant and truckterminal at MontBelvieu,Texas,where it is engaged inthe production,trans-portation,and marketing of liquid petroleum gas productssuch as propaneand butane. During the12 monthsprior toissuance of the complaint,a representative period, Respon-dent had gross revenues in excessof $500,000 and sold andshippedproductsvalued in excessof $50,000 in interstatecommerce.Respondent is now,and has been at all timesmaterial herein,an employerengaged in interstate com-merce within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-tions Board adopts as itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the complaintherein be, and it hereby is,dismissed in itsentirety.i In agreeing with the Administrative Law Judge that the sole appropriateunit herein must include Respondent's employees at Eunice,Bossier City,Keller,and Odessa,we note additionally that Respondent's operations andsupervision are highly centralized, with a substantial degree of interchangeor contact among the employees,and that working conditions and benefitsare the same for all employees.DECISIONSTATEMENT OF THE CASEALBA B. MARTIN. Administrative Law Judge: This pro-ceeding wastried at Houston, Texas, on September 6 and7, 1972, upon a charge filed June 4, 1971, by the Union, anda complaintissued May 26, 1972. The question is whetherRespondent violated Section 8(a)(5) of the Act' when itfailed to bargain with the Union in December 1970 andJanuary 1971.Issueslitigated were whether an appropriate1 "The Act"refers to theNational LaborRelationsAct, asamended, 29U.S.C. Sec. 151,et seq.11THE LABOR ORGANIZATIONTeamsters Freight & Tank Line Employees Local UnionNo. 988 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Surrounding EventsA genuine self-organizational attempt arising out of adispute with management was made on December 15, 16,and 17, 1970, by the employees and drivers at the MontBelvieu Terminal and plant, herein called the Terminal,when the employees sought out the Union and 26 of themsigned cards authorizing the Union to represent them. Theytalked among themselves of trying to sign up all ofRespondent's employees, including its 13 drivers stationedelsewherein Texas and Louisiana. None of the peripheraldrivers was signed.Respondent countered this organizational movementwith unfair labor practices, which were litigated before Ad-ministrative Law Judge (then Trial Examiner) Paul E. Weil.His Decision was issued on October 8, 1971, and was af-firmed by the Board on April 24, 1972.3 Litigated in these2 'Mecomplaint named thiscompany andalso Enterprise FractionationCompanyas partiesrespondent. At the hearing it developed that the lattercompany was dissolved and mergedinto Enterprise Products Company inDecember 19713Cases 23-CA-3835, 3929, 23-RC-3550203 NLRB No. 89 ENTERPRISEPRODUCTS COMPANYcases were violations of Section 8(a)(3) and(1) of the Act,but not of Section 8(a)(5). The Union and the GeneralCounsel contend that the violations found therein were soserious and pervasive as to make the holding of a fair elec-tion improbable under theGisseldoctrine.4The Union filed its petition for an election on December16, 1970, and sent its demand letter to Respondent on De-cember 17. The election was held under a Stipulation forCertification Upon Consent Election entered into by theCompany and the Union on February 26, 1971. The Unionlost the election, on February 26, 1971, 43 to 3, with 13challenged ballots. The Union's objections to conduct af-fecting the election were litigated before Judge Weil, and inhisDecision,affirmedby theBoard,the election was setaside and a new election ordered. Thereafter the Unionwithdrew its petition on May 24, 1972, and the complaintherein was issuedMay 26, 1972.B. The Question of the Appropriate Unitand the Union's MajorityIn my judgment the controlling issue in the case is wheth-er the 13 additional drivers stationed elsewhere than at theTerminal must be included in any appropriate unit whichincludes the drivers at the Terminal. The General Counselconceded and the proof is absolute that if they are includedthe Union did not at anytime represent a majority. Uponthe preponderance of the evidence, I conclude that the 13additional drivers must be included. This is based upon thefact that all of Respondent's drivers shared a common com-munity of interest, that they had much more in commonthan not in common.At the material time, in the middle of December 1970,Respondent's drivers were stationed, some 30 of them, atthe Terminal; 9 of them in Southern Louisiana at Eunice,Louisiana; 2 at Bossier City near Shreveport in NorthernLouisiana; I at Keller near Fort Worth, Texas; and I atOdessa in West Texas. The dispute erupted between theTerminal employees and management, but as those employ-ees were organizing themselves into the Union they dis-cussed trying to sign up the additional 13 drivers also. A keyGeneral Counsel witness, Peter Linn, admitted on cross-examination that "our main concern wasto get everybody."In fact, however, events moved rapidly and none of the 13were signed up. In both the petition and the demand letterthe Union included in its asserted appropriate unit only theemployees and drivers "employed at" the Terminal. Re-spondentwas willingto consent to an election only if theadditional drivers and all dispatchers were included in theunit and the Union joined in the stipulation for consentelection on that basis. The election was held in the largergroup.In the instant case the General Counsel would include inan appropriate unit all production and maintenance em-ployees at the Terminal, including truckdrivers, dispatchers,and mechanics, but he would exclude the drivers and dis-patcher. at Eunice. I find that they should be included.All of Respondent's drivers hauled the same raw and° N.L R B. v. Gissel Packing Company,395 U.S. 575.503finished products, though over different routes and differ-ent parts of Texas and Louisiana. The 30 or so drivers at theTerminal loaded at points between Houston and CorpusChristi, Texas, between Beaumont, Texas, and Lafayette,Louisiana, and in the area of Tyler and Carthage, Texas;and about 80 percent of their delivery points were the "ma-jor refineries" around Houston, Texas City, and Beaumont-Port Arthur, Texas. The Eunice drivers loaded around Eun-iceand Lafayette, Louisiana, and delivered in theBeaumont area and at the Terminal. The Bossier City driv-ers loaded in Northern Louisiana, and made 30 percent oftheir deliveries at Tyler, Texas, 40-50 percent at Beaumont,and 20-30 percent at the Terminal. The Keller driver loadedin North Texas and Southern Oklahoma, and delivered atKeller. The Odessa driver made a very short run in thatarea.Respondent had only one equipped terminal, and thiswas the Terminal at Mont Belvieu, Texas, about 35 mileseast of Houston and about 50-55 miles west of Beaumontand Port Arthur. The Terminal had office facilities, a dis-patch office, a truck repair shop unlimited in its capacity torepair trucks, and a drivers' waiting room. Seven employees,including a foreman and a parts man worked in the shop.Six employees worked at the fractionation plant. One of theseveral dispatchers was on duty at all times at the Terminal.Insofar as the drivers were concerned and in other re-spects, theMont Belvieu Terminal was the center ofRespondent's operations, and the Terminal Manager was aman of authority. Repairs to all of Respondent's trucks,wherever situated, were made there, or elsewhere as de-termined by the terminal manager. Drivers waiting aroundwhile their trucks were being repaired could commingle andtalk.The 30 or so drivers stationed at the Terminal were dis-patched from there and, presumably, spent some timearound the Terminal communicating with others. In thenormal course of their work each Eunice driver was at theTerminal every 2 or 3 days and he was there for about 1 1/2hours hooking up and unloading. Each Bossier City driverwas at the Terminal about twice a week for 1 1/2 hours eachtime. About 20 loads per day arrived at the Terminal andonly one truck was unloaded at a time. Waiting time was thenorm.Driverswaiting around frequently mingled andtalked.All of the Company's drivers had the same fringe bene-fits:The same insurance benefits, the same vacation rights.The terminal manager at Mont Belvieu scheduled vacationsfor all the drivers, as well as for all other employees. Anyemployee could arrange with the terminal manager to workduring his vacation and receive vacation pay. All driverswere paid at the same mileage rate, except the driver atOdessa, whose trip was only 6 miles long, and who was paidaccording to the number of trips he drove. All other driversdrove much longer distances, some of them hundreds ofmiles.All drivers' trip reports and ICC reports were handed inormailed to the Terminal, where the trip reports werechecked for accuracy before being sent to the Company'saccounting office in Arkansas.The cost-of-living allowance was the same for all driverswho, for company reasons, had to lay over at night. 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDPresumably the trucksstationedat the Terminalgot mostof their gas and oil at theTerminal. The drivers of the othertruckskept trackof their gasand oiland tire expenses andturned these intothe Terminal with their "field reports."In the event of anaccident, the driver involved, whereversituated,would reportthe accident to the terminal managerat the Terminaland would makeout an accidentreport andsubmit it to the terminal manager.Sometimes the terminalmanager would go to the scene of the accident.Most of theCompany's drivers,those fromMontBelvieu,Eunice,and BossierCity, also had opportunityto commin-gle and talkas theymet atthe "major refineries"at Beau-mont and PortArthur, including the Texaco and BPrefineriesat Port Arthur. In the winter months, because ofthe normal congestion at this season, the averagestop forunloading at theserefineries took 2-1/2-3 hours. In thewinter,when the events herein wereoccurring, Respondentwent intoeach refinery with 20-25 loads per day, 15-20 ofwhich weredriven by drivers out of the Terminal, and therest bydrivers from Eunice and BossierCity. Each Eunicedriver deliveredto thisarea about once every other day, andthe Bossier driversdelivered about 50 percent of their loadsto this area.The history of theindividuals at Eunice,Bossier City,Keller,and Odessa in December1970 further shows thatthey shared the same community of interestwith the otherdrivers in Respondent's system.Seven of the ninedrivers atEunice hadpreviously worked forRespondent's presidentat another company andwere hired by Respondent at itsMont Belvieu Terminal.The other two were hired in Eun-ice.All nine worked atthe Terminalfor several monthsbefore going to Eunice.Of the two drivers at Bossier City,one washired byRespondentat the Terminal and was sentto Bossieron temporaryassignment.The other lived inBossier and was hired there.Respondent's Keller operationsstartedin November 1970. Sincethen Respondent has hadseveral drivers at Keller,one at a time.All driversat Kellerhave been sent up therefrom the Terminal.Respondent'sOdessa jobstopped inMarch 1971 andthere was no needfor a driverthere until Respondentbegan work on a newjobthere about June1971.Meanwhile the Odessa driver wasused at the Terminal and at BossierCity before he returnedto the newjob out ofOdessa. In addition, to fulfill a need,another, additionaltruck and driverwere sent from theTerminal toOdessa to work for a week in January 1971.Thus,most of Respondent's peripheral driverswere trainedby the Company at the Terminal,were sent to their stationsfrom the Terminal,and have a continuingrelationship withit.In additionto the above, for the last quarter of 1970Respondentpaid Texas unemploymentcompensation in-surance on the EuniceLouisiana driversas wellas the Texasdrivers. It began payingLouisiana insurance on the Eunicedrivers in February 1971.Suggesting that the Eunicedriverswere in a separatecommunityof interest was the factthatbeginning duringthe organizationalperiodand continuingsince with a 2-monthinterruption in January and February 1971, one ofthe drivers at Euniceservedalso as a dispatcherthroughwhom any changeof routine was coordinatedin the firstinstance.Two driverswere assignedto each truck, and theywerereferred to as "breaking" drivers. The trucks ran 24hours per day, and routinely a driver approaching the endof his day's work called his "breaking" partner who met thetrucks, usually in Eunice, and started on his day's work. Ifsomeone was ill or unavailable,the dispatcher-driver filledin for him or made other arrangements within the group ofEunice drivers; or, this failing, he called the dispatcher atthe Terminal for help. The dispatcher-driver did his coordi-nating from phones at a truck stop in Eunice daytimes andat his home nighttimes.He had the same fringe benefits asthe other drivers. It was normal for the dispatcher at theTerminal to assign a trip to a Eunice driver, but he wouldcoordinate this with the dispatcher-driver at Eunice. Also,if the Eunice trucks could not for any reason handle particu-lar runs the Terminal dispatcher would have his Terminaltrucks handle them,because some of them were making thesame runs.The dispatcher-driver at Eunice sent the Eunicedrivers' trip reports to the Terminal rather than the driversthemselves.In the light of the considerations establishing that all ofRespondent's drivers have enough in common to share acommoncommunity of interest, the facts set forth in theparagraph above do not establish that the Eunice driversshould not be included in the overall appropriate unit orthat they alone or with the Bossier City, Keller and Odessadrivers constitute a separate appropriate unit. Not to in-clude the peripheral drivers would be giving controllingweight to the extent to which the employees organized, con-trary to the injunction of Section 9(c)(5) of the Act. Theuncontradicted evidence was that whenthey weresigningTeamster cards on December 15 and 16 the employees dis-cussedtrying to sign up the peripheral drivers also; that theywanted to sign up all the drivers; but that they did not doso. They didn't sign up any of them. All of those who signedup worked at or out of the Terminal.Thus it appears, and I find, that all of Respondent's driv-ers, wherever situated, had more in common with each otherthan not in common and shared a common community ofinterest.All had thesame skills,handledthe same kind ofraw materials and finished products with the same kind oftrucks.All but one were paid at the same mileage rate ofpay. Almost all were trained at the Terminal and assignedfrom there. Almost all of them were assigned two men to atruck and worked hours most suitable to the runs they weredriving. Although the Eunice drivers automatically spelledeach other and the Terminal and Bossier drivers were dis-patched by the Terminal dispatcher, all drivers were subjectto assignmentsby the Terminal dispatcher and he or theTerminal Manager were consulted if anything went wrong.The Terminal dispatcher talked to the Keller driver aboutonce a week and with the Odessa driver when the occasioncalled for it. All drivers but two had frequent opportunitiesto meet and discuss their common interest at the Terminaland at the refineries in Beaumont and Port Arthur. All hadthe same fringe benefits,including insurance and vacations,and all made out the same kind of trip reports which wereturned into the Terminal for checking. All made out ICCreports and they too went to the Terminal. All had the sameunemployment compensation insurance at the materialtime herein.Upon the entire record I believe and hold that all the ENTERPRISEPRODUCTS COMPANY505driversmust be included in a unit which includes the 30Terminal drivers, and that a unit of the Terminal employeesonly which does not include the drivers at Eunice, Bossier,Keller, and Odessa, is not an appropriate unit. It followsthat at no time did the Union represent a majority of theemployees in an appropriate unit and that Respondent didnot, therefore, violate Section 8(a)(5) and (1) of the Act.Therefore the complaint should be dismissed.'CONCLUSIONS OF LAW1.Enterprise Products Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Teamsters Freight & Tank Line Employees LocalUnion No. 988 a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America' In view of the findings and conclusions herein, it is unnecessary for meto resolve the question as to whether the Union represented a majority of theemployees at the Terminal, excluding the peripheral drivers.is a labor organization within the meaning of Section 2(5)of the Act.3.At no time material herein has the Union representeda majority of the employees in a unit appropriate for thepurposes of collective bargaining.4.At no time material herein has Enterprise ProductsCompany refused to bargain collectively with a union whichrepresented a majority of the employees in a unit appropri-ate for the purposes of collective bargaining.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record considered as a whole, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:6ORDERThe complaint is dismissed in its entirety.6In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations, be adopted by the Board and becomes itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.